Case: 18-12788   Date Filed: 07/10/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 18-12788
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:17-cv-00115-JRH-BKE



CHRISTOPHER LAWRENCE,

                                                            Plaintiff-Appellant,

PETRICE RICKS, et al.,

                                                                     Plaintiffs,

                                   versus

UNIVERSITY HOSPITAL,
UNIVERSITY HOSPITAL BOARD OF COMMISSIONERS,
CEO JIM DAVIS,
DR. FARR,
RNO REYNEE GALLUP, et al.,

                                                         Defendants-Appellees.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________
                               (July 10, 2019)
               Case: 18-12788     Date Filed: 07/10/2019    Page: 2 of 4


Before TJOFLAT, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Plaintiffs appeal the District Court’s order dismissing their pro se complaint

for lack of subject matter jurisdiction. The complaint alleged state law claims of

medical negligence, gross negligence, and the wrongful death of Daphne Lawrence

Ricks. On appeal, plaintiffs argue that the District Court erred in finding that it

lacked subject matter jurisdiction because the parties were only minimally diverse.

      We review de novo dismissals for lack of subject-matter jurisdiction,

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006), and review for clear error

a District Court’s factual findings concerning jurisdiction, Bryant v. Rich, 530 F.3d
1368, 1377 (11th Cir. 2008).

      District courts have subject matter jurisdiction over civil actions between

citizens of different states, or between citizens of a state and citizens of a foreign

country, where the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

Diversity jurisdiction requires complete diversity of citizenship between all

plaintiffs and defendants. Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267

(1806). The party invoking jurisdiction must allege the citizenship of the parties as

of the time suit is filed in federal court. See Travaglio v. Am. Express Co., 735
F.3d 1266, 1268 (11th Cir. 2013). A natural person is a citizen of the state in

which they are domiciled, id. at 1269, and a corporation is a citizen of its state of


                                           2
                 Case: 18-12788        Date Filed: 07/10/2019        Page: 3 of 4


incorporation and the state in which it has its principal place of business, 28 U.S.C.

§ 1332(c)(1).

       Plaintiffs appear to concede that the parties in this case are not completely

diverse.1 They argue, however, that complete diversity isn’t required for several

reasons. First, plaintiffs argue that their action should be allowed to proceed under

the federal interpleader statute, 28 U.S.C. § 1335. If this were correct, minimal

diversity among the parties would be sufficient to confer jurisdiction. See State

Farm & Cas. Co. v. Tashire, 386 U.S. 523, 530–31, 87 S. Ct. 1199, 1203–04

(1967). But the interpleader statute is inapplicable: there are not two or more

adverse claimants in this case who “are claiming or may claim to be entitled to . . .

money or property” or other benefits of a financial instrument. See 28 U.S.C. §

1335(a)(1). So this argument is unavailing.

       Plaintiffs’ second argument for minimal diversity appears to be premised on

the Class Action Fairness Act (“CAFA”), which requires only minimal diversity

for class actions that meet specified criteria. 28 U.S.C. § 1332(d)(2). 2 We agree

with the District Court that CAFA is inapplicable as this case involves fewer than




       1
          On this and many other issues, plaintiffs’ position is far from clear. What is clear,
however, is that the parties are not completely diverse—several of the plaintiffs, and all of the
defendants, are domiciled in Georgia.
        2
          Again, this argument doesn’t exactly leap off the page of plaintiffs’ brief. But the
District Court addressed this possible jurisdictional ground, and plaintiffs refer to that portion of
the District Court’s order in their briefing.
                                                  3
              Case: 18-12788     Date Filed: 07/10/2019   Page: 4 of 4


100 plaintiffs and the aggregated claims do not exceed $5,000,000. So this

argument is also unavailing.

      Because there is no basis for federal subject matter jurisdiction in this case,

we affirm the District Court’s order dismissing plaintiffs’ claims.

      AFFIRMED.




                                          4